 


115 HR 4248 RH: To amend the Securities Exchange Act of 1934 to repeal certain disclosure requirements related to conflict minerals, and for other purposes.
U.S. House of Representatives
2018-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 430
115th CONGRESS 2d Session
H. R. 4248
[Report No. 115–570]
IN THE HOUSE OF REPRESENTATIVES

November 3, 2017
Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial Services


February 20, 2018
Additional sponsors: Mr. Hollingsworth and Mr. Sensenbrenner


February 20, 2018
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To amend the Securities Exchange Act of 1934 to repeal certain disclosure requirements related to conflict minerals, and for other purposes.
 
 
1.Repeal of conflict mineral requirements 
(a)In generalSubsection (p) of section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is hereby repealed.  (b)Conforming amendmentsThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— 
(1)by striking section 1502; and  (2)in the table of contents in section 1(b) of such Act, by striking the item relating to section 1502. 


February 20, 2018
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
